                 Case 3:19-cv-05201-BHS Document 25 Filed 10/27/20 Page 1 of 2




 1

 2

 3

 4

 5
                              UNITED STATES DISTRICT COURT
 6                           WESTERN DISTRICT OF WASHINGTON
                                       AT TACOMA
 7
     WILLIAM ENRIGHT,                                 CASE NO. 3:19-CV-05201-BHS
 8
                                  Plaintiff,          ORDER ADOPTING REPORT
 9          v.                                        AND RECOMMENDATION

10   STATE OF WASHINGTON,

11                                Defendant.

12

13          This matter comes before the Court on the Report and Recommendation (“R&R”)

14   of the Honorable Theresa L. Fricke, United States Magistrate Judge. Dkt. 24. The Court

15   having considered the R&R and the remaining record, and no objections having been

16   filed, does hereby find and order as follows:

17          (1)      The R&R is ADOPTED;

18          (2)      Plaintiff’s complaint is DISMISSED without prejudice for failure to

19                   prosecute;

20          (3)      Plaintiff’s in forma pauperis status is REVOKED for the purposes of

21                   appeal; and

22          (4)      The Clerk shall enter JUDGMENT and close this case.

23
     ORDER - 1
24
             Case 3:19-cv-05201-BHS Document 25 Filed 10/27/20 Page 2 of 2




 1         Dated this 27th day of October, 2020.

 2

 3

 4
                                            ABENJAMIN H. SETTLE
                                             United States District Judge

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER - 2
24
